                               UNITED STATES DISTRICT COURT
                                           for the      1
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Akhilles Bentoney Shepard                                             Docket No, 7:08-CR-19-lD

                               Petition for Action on Supervised Release

COMES NOW J. Brock Knight, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Akhilles Bentoney Shepard, who, upon an earlier plea of guilty
to Conspiracy to Possess With Intent to Distribute More Than 50 Grams of Cocaine Base (Crack) and More
Than 500 Grams of Cocaine, in violation of 21 U.S.C. § 846, was sentenced by the Honorable James C.
Dever III, U.S. District Judge, on July 9, 2008, to the custody of the Bureau of Prisons for a term of 144
months.- It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 60 months.

    Akhilles Bentoney Shepard'was released from custody on November 7, 2017, at which time the term
of supervised release commenced.

    On April 2, 2018, a Violation Report was submitted to the court addressing new criminal conduct,
Driving While License Revoked, that occurred in Wilmington, North Carolina. The defendant was verbally
reprimanded, a cognitive intervention was applied, and supervision was continued.

    On June 8, 2018, a Violation Report was submitted to the court addressing new criminal conduct,
Driving While License Revoked and Failure to Stop at a Steady Red Light, that occurred in Wilmington,
North Carolina. The defendant received a written reprimand, a cognitive intervention was applied, and
supervision was continued.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

     On June 21, 2018, the defendant was charged in Wilmington, North Carolina, with Driving While
License Revoked and Expired Registration Card/Tag (18CR707155). On October 15, 2018, the defendant
was charged in Wilmington, North Carolina, with No Operator's License (18CR5163). As a sanction for
this violation conduct, service of20 hours of community service is recommended.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall perform 20 hours of community service as directed by the probation office and
      if referred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.
Akhilles Bentoney Shepard
Docket No. 7:08-CR-19-lD
Petition For Action
Page2

Reviewed and approved,                             I declare under penalty of perjury that the foregoing
                                                   is true and correct.


Is/ Robert L. Thornton                             Is/ J. Brock Knight
Robert L. Thornton                                 J. Brock Knight
Supervising U.S. Probation Officer                 U.S. Probation Officer
                                                   414 Chestnut Street, Suite 102
                                                   Wilmington, NC 28401
                                                   Phone: 910-679-2030
                                                   Executed On: November 7, 2018

                                      ORDER OF THE COURT

Considered and ordered this       L4     day of   NdV U.l ~              , 2018, and ordered filed and
made a part of the records in the above case.


Jam s C. Dever III
U.S. District Judge
